        Case: 4:21-cv-00247 Doc. #: 1-1 Filed: 03/01/21 Page: 1 of 4 PageID #: 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

LILIOKALANI MOSSMAN,                              )
                                                  )
               Plaintiff,                         )
v.                                                )          Case No.: 4:12-CV-247
                                                  )
KEVIN COGLE,                                      )
                                                  )
               Defendant.                         )

                                   NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Kevin Cogle (“Giffin”)

hereby removes the above-captioned action from the Circuit Court of St. Charles County,

Missouri to the United States District Court for the Eastern District of Missouri.

                                        BACKGROUND

         1.    This Notice of Removal is based on diversity jurisdiction pursuant to 28 U.S.C. §

1332.

         2.    On January 12, 2021, Plaintiff filed a Petition in the Circuit Court of St. Charles

County, Missouri, styled Liliokalani Mossman v. Kevin Cogle, Case. No. 2111-CC00027. A

copy of the Petition is attached hereto as Exhibit “A”. Copies of all other documents filed in the

state court are attached hereto as Exhibit “B”.

         3.    Defendant Kevin Cogle has not been served with process. However, he accepts

service of process through this Notice of Removal and her Notice of Filing of Removal to

Federal Court filed on February 26, 2021.

         4.    This Notice of Removal is being filed within thirty days of the date of service and

is therefore timely under 28 U.S.C. § 1446(b).




                                                  1
                                                                                     Exhibit A
     Case: 4:21-cv-00247 Doc. #: 1-1 Filed: 03/01/21 Page: 2 of 4 PageID #: 6




                                    BASIS FOR REMOVAL

       5.      Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over the claims asserted

by Plaintiff because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and there is complete diversity of citizenship.

       6.      Upon information and belief, Plaintiff is an individual citizen of California who

resides in California.

       7.      Defendant is an individual citizen of Florida who resides in Florida.

       8.      There is complete diversity of citizenship between Plaintiff and Defendant under

28 U.S.C. § 1332.

       9.      The United States District Court for the Eastern District of Missouri is the federal

judicial district encompassing the Circuit Court of St. Charles County, Missouri, where the

lawsuit was originally filed. Venue, therefore, is proper in this district under 28 U.S.C. §

1441(a).

       10.     As to the amount in controversy, Plaintiff’s Petition states that Plaintiff seeks in

excess of $25,000.00 and further states that Plaintiff, as a direct and proximate result of the

accident at issue, has incurred over $3,5000,000.00 in medical bills, which exceeds the

$75,000.00 threshold amount.

       11.     For the foregoing reasons, this Court has original jurisdiction over the case under

28 U.S.C. § 1332, and it is properly removable to this Court pursuant to 28 U.S.C. § 1441.

       12.     Defendant will promptly provide written notice of the removal of this action to

Plaintiff and the Circuit Court of St. Charles County, Missouri by filing a Notice of Filing of

Removal, together with a copy of the Notice of Removal, and by serving the same on Plaintiff’s

counsel as provided in 28 U.S. 1446(d).



                                                  2
     Case: 4:21-cv-00247 Doc. #: 1-1 Filed: 03/01/21 Page: 3 of 4 PageID #: 7




       13.     In filing this Notice of Removal, Defendant does not waive any defenses that may

be available to him.

       WHEREFORE, Defendant respectfully removes the Action to the United States District

Court for the Eastern District of Missouri.

                                              MCCAUSLAND BARRETT & BARTALOS P.C.

                                              /s/ Michael E. McCausland
                                              Michael E. McCausland             MO#29950
                                              9233 Ward Parkway, Suite 270
                                              Kansas City, Missouri 64114
                                              (816) 523-3000/FAX (816) 523-1588
                                              mmccausland@mbblawfirmkc.com
                                              ATTORNEYS FOR DEFENDANT

                                              AND

                                              MCCAUSLAND BARRETT & BARTALOS P.C.

                                              /s/ Clinton S. Turley

                                              Clinton S. Turley                 MO#66898
                                              225 South Meramec Avenue, Suite 325
                                              Clayton, MO 63105
                                              (314) 548-0300 / FAX (314) 639-9300
                                              cturley@mbblawfirmkc.com
                                              ATTORNEYS FOR DEFENDANT




                                                 3
      Case: 4:21-cv-00247 Doc. #: 1-1 Filed: 03/01/21 Page: 4 of 4 PageID #: 8




I hereby certify that a copy of the above
and foregoing was electronically delivered
by the Court on this 26th day of February, 2021 to:


Geoffrey Meyerkord
Tara Knowlton
Geoff Meyerkord Law Firm, LLC
2642 Hwy 109, Suite F
Wildwood, MO 63040
314-275-0306 / 314-500-2020 (FAX)
geoff@geofflawfirm.com
tara@geofflawfirm.com
COUNSEL FOR PLAINTIFF


/s/ Clinton S. Turley

Clinton S. Turley
For the Firm




                                                  4
